Exhibit 10.1


EXECUTION COPY


This EMPLOYMENT AGREEMENT (this "Agreement"), dated as of April 12, 2016 (the
“Effective Date”), is entered into by and between REVLON CONSUMER PRODUCTS
CORPORATION, a Delaware corporation (“RCPC” and, together with its parent
Revlon, Inc. ("Revlon") and its subsidiaries, the "Company"), and Juan R.
Figuereo (the "Executive").


WHEREAS, RCPC wishes to employ the Executive and the Executive wishes to accept
employment with the Company on the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, RCPC and the Executive hereby agree as follows:


1.                Employment, Duties and Acceptance.


1.1            Employment, Duties. RCPC hereby employs the Executive for the
Term (as defined in Section 2.1) to render exclusive and full-time services to
the Company in the capacity of Executive Vice President and Chief Financial
Officer of Revlon and RCPC, with responsibility for  all financial operations of
the Company, including without limitation, treasury, controller group,
accounting, internal audit, internal control over financial reporting, investor
relations, tax and information technology, and/or such other duties and
responsibilities consistent with such position (including service as a director
of the Company or director or officer of any subsidiary of the Company if so
elected) as may be assigned to the Executive from time to time by the Company’s
President and Chief Executive Officer (the “CEO”). The Executive’s title shall
be Executive Vice President and Chief Financial Officer of Revlon and RCPC, or
such other title consistent with the Executive’s duties from time to time as may
be designated by the Company. The Executive agrees to serve, if appointed, as a
member of the Global Leadership Team or such other committee of the Company’s
most senior executives as may succeed the Global Leadership Team from time to
time and report to the CEO or the CEO’s designee.


1.2            Acceptance.  The Executive hereby accepts such employment and
agrees to render the services described above.  During the Term, the Executive
agrees to serve the Company faithfully and to devote the Executive's entire
business time, energy and skill to such employment, and to use the Executive's
best efforts, skill and ability to promote the Company's interests.
Notwithstanding the foregoing, the Executive may continue to manage his personal
finances, engage in charitable activities and professional development
activities and, with the prior approval of the CEO, serve on the Board of a
public company provided none of the foregoing, individually or taken together,
distract from or interfere with the Executive’s performance of his
responsibilities under this Agreement.


1.3            Location.  The duties to be performed by the Executive hereunder
shall be performed primarily at the office of RCPC in the New York City
metropolitan area, subject to reasonable travel requirements consistent with the
nature of the Executive’s duties from time to time on behalf of the Company.


1.4            Performance Warranty.  As an inducement for the Company to enter
into this Agreement, the Executive hereby represents that the Executive is not a
party to any contract, agreement or understanding which prevents, prohibits or
limits the Executive in any way from entering into and fully performing the
Executive's obligations under this Agreement and any duties and responsibilities
that may be assigned to the Executive hereunder.


6

--------------------------------------------------------------------------------

2.                Term of Employment; Certain Post-Term Benefits.
 
2.1            The Term.  The Term of the Executive's employment under this
Agreement (the "Term") shall commence on the Effective Date and shall end 12
months after RCPC provides to the Executive a notice of non-renewal, unless
sooner terminated pursuant to Section 4. During any period that the Executive’s
employment shall continue following the end of the Term, the Executive shall be
deemed an employee at will, provided, however, that the Executive shall be
eligible for severance on the terms and subject to the conditions of the Revlon
Executive Severance Pay Plan as in effect from time to time, or such plan or
plans, if any, as may succeed it (the “Executive Severance Plan”), provided that
the severance and benefit continuation period for the Executive under the
Executive Severance Plan shall be not less than 12 months, subject to the terms
and conditions of such plan.


2.2            Special Curtailment.  The Term shall end earlier than the date
provided in Section 2.1, if sooner terminated pursuant to Section 4.


3.                Compensation; Benefits.


3.1            Salary.  The Company agrees to pay the Executive during the Term
a base salary, payable bi-weekly, at the annual rate of not less than $600,000
(as in effect from time to time, the "Base Salary").  All payments of Base
Salary or other compensation hereunder shall be less such deductions or
withholdings as are required by applicable law and regulations.  The Executive
will be considered for merit increases in connection with the Executive's
performance evaluations, which are performed in accordance with the Company's
salary administration policies and procedures (which generally occur annually). 
In the event that RCPC, in its sole discretion, from time to time determines to
increase the Base Salary, such increased amount shall, from and after the
effective date of the increase, constitute "Base Salary" for purposes of this
Agreement..


3.2            Incentive Compensation.


(a)            Annual Bonus.  The Executive shall be eligible to participate in
the Revlon Executive Annual Bonus Program as in effect from time to time, or
such program or plans, if any, as may succeed it (the "Bonus Program"), with
target bonus eligibility of 75% of Base Salary for achieving performance
objectives set by the Compensation Committee or its designee, subject to the
terms and conditions of such Bonus Program and the Revlon Executive Incentive
Compensation Plan (the “Incentive Compensation Plan”).  Executive’s bonus for
the 2016 performance year shall not be pro-rated based on Executive’s start
date.  In the event that the Executive's employment shall terminate pursuant to
Section 4.4 during any calendar year, the Executive's bonus with respect to the
year during which such termination occurs shall be pro-rated for the actual
number of days of active employment during such year and such bonus as pro-rated
shall be payable (i) if and to the extent bonuses are payable to executives
under the Bonus Program for that year based upon achievement of the objectives
set for that year and not including any discretionary bonus amounts which may
otherwise be payable to other executives despite non-achievement of bonus
objectives for such year and (ii) on the date bonuses would otherwise be payable
to executives under the Bonus Program.  Notwithstanding anything herein or
contained in the Bonus Program to the contrary, in the event that the
Executive's employment shall terminate pursuant to Section 4.4 during any
calendar year, the Executive shall be entitled to receive the Executive's bonus
(if not already paid) with respect to the year immediately preceding the year of
termination (if bonuses with respect to such year are payable to other
executives based upon achievement of bonus objectives and not based upon
discretionary amounts which may be paid to other executives despite
non-achievement of bonus objectives) as and when such bonuses would otherwise be
payable to executives under the Bonus Program, despite the fact that Executive
may not be actively employed on such date of payment.


7

--------------------------------------------------------------------------------

(b)            Restricted Stock Grant.  On the first anniversary of the
Effective Date, the Executive will be granted that number of shares of
restricted Class A Common Stock of Revlon with a value equal to an aggregate
fair market value of $3,750,000 on the Effective Date (the “Restricted Stock
Grant”), pursuant to a restricted stock agreement under the Fourth Amended and
Restated Revlon, Inc. Stock Plan (the “Stock Plan” and, such agreement, the
“Award Agreement”).  Twenty percent (20%) of the Restricted Stock Grant shall be
vested on the date of grant and the remaining 80% shall vest in four (4) equal
annual installments on each anniversary thereafter (full vesting on the fifth
anniversary of the Effective Date) so long as the Executive remains employed by
the Company on each vesting date, except as otherwise set forth in this
Agreement.


Alternatively, at the election of the Board, in the event of a significant
transaction involving a material amount of the assets or operations of the
Company (a “Material Transaction”) prior to the first anniversary of the
Effective Date (or if at the time of the election described in this sentence a
definitive agreement is executed and announced that, if consummated, would
constitute a Material Transaction) and the fair market value of a share of Class
A Common Stock as reported on the primary exchange on which such Common Stock is
traded on the business day prior to first anniversary of the Effective Date
increases by more than 50% from the value on the Effective Date, the Company
may, in lieu of making the Restricted Stock Grant, pay to the Executive
$1,125,000, subject to all applicable tax withholdings, on each of the first
through fifth anniversaries of the Effective Date (the “Deferred Cash Award”),
subject to the Executive’s continued employment on each such payment date,
except as otherwise set forth in this Agreement.
Notwithstanding the foregoing, the unvested portion of the Restricted Stock
Grant or the Deferred Cash Award, as applicable, shall be accelerated in the
event there occurs a “Change of Control” as defined in Schedule B of this
Agreement.  If there is a “Change of Control” prior to the first anniversary of
the Effective Date, the Company shall issue to the Executive the Restricted
Stock Grant and such shares shall be accelerated upon the consummation of such
Change of Control.
In addition, the Executive will become fully vested in the Restricted Stock
Grant or the Deferred Cash Award, as applicable, in the event his employment is
terminated by the Company “Without Cause” (as defined in Section 4.4) following
the occurrence of a Material Transaction that would otherwise be considered a
Change of Control but for the exception of certain Material Transactions set
forth in subclause (b) from the definition of a Change of Control.

8

--------------------------------------------------------------------------------

(c)            Long-Term Incentive Compensation ("LTIP"):  During the
Executive's period of employment with the Company in this position, the
Executive shall be eligible to participate each year in the Company's LTIP
Program under the Incentive Compensation Plan, subject annually to Compensation
Committee approval, and the terms of the Incentive Compensation Plan and the
applicable LTIP terms adopted by the Compensation Committee.  Management will
recommend that the Compensation Committee approve the following LTIP awards,
subject to the terms of the applicable LTIP Program and the Incentive
Compensation Plan, including without limitation that the Executive must remain
actively employed through the applicable payment date:

 
(i)
a 2016 Transitional LTIP grant in the amount of $166,667, payable, if at all, in
March 2017 to the extent the objectives under the 2016 Transitional LTIP Program
have been achieved in 2016;
 
 
(ii)
a 2016-2017 Transitional LTIP grant in the amount of $333,333, payable, if at
all, in March 2018 to the extent the objectives under the 2016-2017 Transitional
LTIP Program have been achieved in 2016 and 2017; and
 
 
(iii)
a 2016 LTIP grant in the amount of $500,000, which shall not be pro-rated for
2016,payable, if at all, in March 2019, to the extent the objectives under the
2016 LTIP Program for the 2016-2018 performance period have been achieved.

3.3            Business Expenses.  RCPC shall pay or reimburse the Executive for
all reasonable expenses actually incurred or paid by the Executive during the
Term in the performance of the Executive's services under this Agreement,
subject to and in accordance with the Revlon Travel and Entertainment Policy as
in effect from time to time, or such policy or policies, if any, as may succeed
it.


3.4            Vacation.  During each calendar year of the Term, the Executive
shall be entitled to a vacation period or periods in accordance with the
vacation policy of the Company as in effect from time to time (currently, this
provides for 4 weeks of vacation plus 3 floating holidays per annum), subject to
pro-ration in 2016 based upon Executive’s start date).


3.5            Fringe Benefits.  During the Term, the Executive shall be
entitled to participate in those qualified and non-qualified defined benefit,
defined contribution, group life insurance, medical, dental, disability and
other benefit plans and programs of the Company as from time to time in effect
(or their successors) generally made available to other executives of the
Executive's level and in such other plans and programs and in such perquisites,
as from time to time in effect, as may be generally made available to senior
executives of the Company of the Executive’s level generally.  Further, during
the Term, the Executive will be eligible (a) to participate in Revlon’s
Executive Tax Preparation and Financial Planning Program, as from time to time
in effect, or such program or programs, if any, as may succeed it, but in all
cases not to exceed $10,000 per annum and (b) to receive a car allowance at the
rate of $30,000 per annum, under the car allowance program as in effect from
time to time, or such program or programs, if any, as may succeed it.


3.6            Relocation Assistance.     The Company shall pay and/or reimburse
the Executive for reasonable relocation expenses commensurate with those
provided to similarly situated executives of the Company.


9

--------------------------------------------------------------------------------

3.7            Internal Revenue Code Section 409A.  Section 409A of the Code (as
defined below) and/or its related rules and regulations ("Section 409A"),
imposes additional taxes and interest on compensation or benefits deferred under
certain "nonqualified deferred compensation plans" (as defined under the Code). 
These plans may include, among others, nonqualified retirement plans, bonus
programs, stock option plans, employment agreements and severance agreements. 
The Company reserves the right to provide compensation or benefits under any
such plan in amounts, at times and in a manner that minimizes taxes, interest or
penalties as a result of Section 409A, including any required withholdings, and
the Executive agrees to cooperate with the Company in such actions. 
Specifically, and without limitation of the previous sentence, if the Executive
is a "specified employee," as such term is defined under Section 409A (generally
one of the Company's top 50 highest paid officers), to the extent required under
Section 409A, the Company will not make any payments of non-qualified deferred
compensation to the Executive under this Agreement upon a "separation from
service," as such term is defined under Section 409A, until six months after the
Executive's date of separation from service or, if earlier, the date of the
Executive's death.  Upon expiration of the six-month period, or, if earlier, the
date of the Executive's death, the Company shall make a payment to the Executive
(or the Executive’s beneficiary or estate, if applicable) equal to the sum of
all payments that would have been paid to the Executive from the date of
separation from service had the Executive not been a "specified employee"
through the end of the six month period, and thereafter the Company will make
all the payments at the times specified in this Agreement or applicable policy,
as the case may be.  In addition, the Company and the Executive agree that, for
purposes of this Agreement, termination of employment (or any variation thereof)
will satisfy all of the requirements of "separation from service" as defined
under Section 409A.  For purposes of this Agreement, the right to a series of
installment payments, such as salary continuation or severance payments, shall
be treated as the right to a series of separate payments and shall not be
treated as a right to a single payment.    With respect to any amount of
expenses eligible for reimbursement or the provision of any in-kind benefits
under this Agreement, to the extent such payment or benefit would be considered
deferred compensation under Section 409A or is required to be included in the
Executive’s gross income for federal income tax purposes, such expenses
(including expenses associated with in-kind benefits) will be reimbursed by the
Executive no later than December 31st of the year following the year in which
the Executive incurs the related expenses.  In no event will the reimbursements
or in-kind benefits to be provided by the Company in one taxable year affect the
amount of reimbursements or in-kind benefits to be provided in any other taxable
year, nor will the Executive’s right to reimbursement or in-kind benefits be
subject to liquidation or exchange for another benefit.  For purposes of this
Agreement, the term "Code" shall mean the Internal Revenue Code of 1986, as
amended, including all final regulations promulgated thereunder, and any
reference to a particular section of the Code shall include any provision that
modifies, replaces or supersedes such section.


4.                Termination.


4.1            Death.  If the Executive shall die during the Term, the Term and
this Agreement shall terminate and no further amounts or benefits shall be
payable hereunder, other than (i) for accrued, but unpaid, Base Salary as of the
date of the Executive’s death; (ii) pursuant to life insurance provided under
Section 3.5; and (iii) to the extent expressly required pursuant to the terms of
the Company’s compensation and benefit plans and policies as in effect on the
date of death.


4.2            Disability.  If during the Term the Executive shall become
physically or mentally disabled, whether totally or partially, such that the
Executive has been unable to perform the Executive's services hereunder for (i)
a period of six consecutive months or (ii) shorter periods aggregating six
months during any twelve month period, RCPC may at any time after the last day
of the six consecutive months of disability or the day on which the shorter
periods of disability shall have equaled an aggregate of six months, by written
notice to the Executive (but before the Executive has returned to active service
following such disability), terminate the Term and no further amounts or
benefits shall be payable hereunder other than (i) for accrued, but unpaid, Base
Salary as of such date and (ii) to the extent expressly required pursuant to the
terms of the Company’s compensation and benefit plans and policies as in effect
on the date of termination.


10

--------------------------------------------------------------------------------

4.3            Cause.  RCPC may at any time by written notice to the Executive
terminate the Term for “Cause” and, upon such termination, the Executive shall
be entitled to receive no further amounts or benefits hereunder, except for
accrued, but unpaid, Base Salary as of the date of such notice and as required
by law. As used herein the term “Cause” shall mean: (i) gross neglect by the
Executive of the Executive's duties hereunder, (ii) conviction of the Executive
of any felony, (iii) conviction of the Executive of any lesser crime or offense
involving the property of the Company or any of its affiliates, (iv) willful
misconduct by the Executive in connection with the performance of the
Executive's duties hereunder or other material breach by the Executive of this
Agreement (specifically including, without limitation, Section 1.4), (v) any
breach of the Revlon Code of Conduct and Business Ethics, including, without
limitation, the Code of Ethics for Senior Financial Officers, or the
Non-Competition Agreement (as defined in Section 5.2), or (vi) any other conduct
on the part of the Executive which would make the Executive's continued
employment by the Company prejudicial in any material respect to the best
interests of the Company. If and to the extent any occurrence of Cause is
capable of cure in the good faith determination of the Company, the Company
shall provide notice of same to the Executive, who shall then have ten days to
cure such event of Cause to the satisfaction of the Company, it being
acknowledged and agreed that the Company’s good faith determination as to
whether a Cause event is subject to cure shall be final and binding upon the
parties.


4.4            Company Breach; Other Termination.  The Executive shall be
entitled to terminate the Term and the Executive’s employment upon 30 days’
prior written notice (if during such period RCPC fails to cure any such breach)
in the event that RCPC materially breaches any of its obligations hereunder (a
“Material Breach”) and the Executive provides notice to RCPC within 90 days of
such breach; provided that (i) Revlon no longer being a publicly traded entity
shall not constitute a Material Breach and (ii) an arms’ length disposition of
assets of the Company shall not give rise to a claim of Material Breach by the
Executive.  In addition, RCPC shall be entitled to terminate the Term and the
Executive’s employment at any time and without prior notice (otherwise than
pursuant to the provisions of Section 4.2 or 4.3) (any such termination, a
termination “Without Cause”).  In consideration of the Executive’s covenant in
Section 5.2, upon termination under this Section 4.4 by the Executive, or in the
event RCPC so terminates the Term otherwise than pursuant to the provisions of
Section 4.2 or 4.3, the Executive shall have no affirmative duty to seek other
employment to mitigate the payments provided below and RCPC agrees, and the
Company’s sole obligation arising from such termination shall be, for RCPC
either:


(i)            to make payments in lieu of Base Salary in the amounts prescribed
by Section 3.1, to pay the Executive the portion, if any, of any annual bonus
contemplated by Section 3.2(a) and to continue the Executive’s participation in
the medical, dental and vision plans of the Company in which the Executive was
then participating as of the date of termination pursuant to Section 3.5 (in
each case less amounts required by law, including COBRA, to be withheld) through
the date on which the Term would have ended pursuant to Section 2.1, if RCPC had
given notice of non-renewal on the date of termination (such period shall be
referred to as the "Severance Period"), provided that (1) such benefit
continuation is subject to the terms of such plans and applicable law, including
COBRA; (2) the Executive may continue participation in the Company’s medical,
dental and vision benefit programs by continuing to pay premiums to the Company
at the contribution level in effect for active employees until the earliest to
occur of (i) the end of the Severance Period; (ii) the expiration of the maximum
period for continuation coverage permissible under applicable federal law for
which the Executive would be eligible; or (iii) when the Executive becomes
covered by medical, dental and/or vision plans of another employer or becomes
eligible for Medicare (or similar governmentally-sponsored benefit); (3) any
bonus payments required pursuant to this Section 4.4(i) shall be payable as and
when bonuses would otherwise be payable to executives under the Bonus Program as
then in effect; (4) the Executive shall, as a condition, execute such release,
confidentiality, non-competition (consistent in all respects with the
Non-Competition Agreement (as defined in Section 5.2 below)) and other covenants
as would be required in order for the Executive to receive payments and benefits
under the Executive Severance Plan that is applicable to the Executive referred
to in clause (ii) below; and (5) any cash compensation paid or payable or any
non-cash compensation paid or payable in lieu of cash compensation earned by the
Executive from other employment or consultancy during such period shall reduce
the payments provided for herein payable with respect to such other employment
or consultancy, or


11

--------------------------------------------------------------------------------

(ii)            to make the payments and provide the benefits prescribed by, and
in accordance with the terms and conditions of, the Executive Severance Plan,
including but not limited to the condition that the Executive execute a release
of claims in a form satisfactory to the Company.


The Company shall provide the greater of the payments and other benefits
described under clauses (i) and (ii) of this Section 4.4; provided, however, if
the provision of any benefits described above would trigger a tax under Section
409A, the Company shall instead promptly pay to the Executive in a cash lump-sum
payment an amount equal to the value (based on the then-current cost to the
Company) of such benefits.  Any compensation earned by the Executive from other
employment or a consultancy shall reduce the payments required pursuant to
clause (i) above or shall be governed by the terms of the Executive Severance
Plan in the case of clause (ii) above.


4.5            Litigation Expenses.  If RCPC and the Executive become involved
in any action, suit or proceeding relating to the alleged breach of this
Agreement by RCPC or the Executive, or any dispute as to whether a termination
of the Executive's employment is with or without Cause or as a result of a
Material Breach under Section 4.4, then if and to the extent that a final,
non-appealable, judgment in such action, suit or proceeding is rendered in favor
of the Executive, RCPC shall reimburse the Executive for reasonable attorneys'
fees incurred by the Executive in connection with such action, suit or
proceeding or the portion thereof adjudicated in favor of the Executive.
4.6            Voluntary Resignation.  The Executive may on 60 days’ written
notice to the Company resign his employment and such resignation shall not
constitute a breach of this Agreement.  In the event of said resignation, the
Term shall terminate and no further amounts or benefits shall be payable
hereunder other than (i) for accrued, but unpaid, Base Salary as of such date
and (ii) to the extent expressly required pursuant to the terms of the Company’s
compensation and benefit plans and policies as in effect on the date of
termination.
5.                Protection of Confidential Information; Non-Competition;
Non-Disparagement.


5.1            The Executive acknowledges that the Executive’s services are
unique, that they will involve the development of Company-subsidized
relationships with key customers, suppliers, and service providers as well as
with key Company employees and that the Executive's work for the Company will
give the Executive access to highly confidential information not available to
the public or competitors, including trade secrets and confidential marketing,
sales, product development and other data and plans which it would be
impracticable for the Company to effectively protect and preserve in the absence
of this Section 5 and the disclosure or misappropriation of which could
materially adversely affect the Company.  Accordingly, the Executive agrees:


12

--------------------------------------------------------------------------------

5.1.1            except in the course of performing the Executive’s duties
provided for in Section 1.1, not at any time, whether during or after the
Executive’s employment with the Company, to divulge to any other entity or
person any confidential information acquired by the Executive concerning the
Company's or its affiliates' financial affairs or business processes or methods
or their research, development or marketing programs or plans, any other of its
or their trade secrets, any information regarding personal matters of any
directors, officers, employees or agents of the Company or its affiliates or
their respective family members, or, except only to the extent required to
enforce this Agreement in legal proceedings and then subject to the fullest
extent possible pursuant to protective orders and other measures to maintain the
confidentiality of such information, any information concerning the
circumstances of the Executive’s employment and any termination of the
Executive’s employment with the Company or any information regarding discussions
related to any of the foregoing.  The foregoing prohibitions shall include,
without limitation, directly or indirectly publishing (or causing, participating
in, assisting or providing any statement, opinion or information in connection
with the publication of) any diary, memoir, letter, story, photograph,
interview, article, essay, account or description (whether fictionalized or not)
concerning any of the foregoing, publication being deemed to include any
presentation or reproduction of any written, verbal or visual material in any
communication medium, including any book, magazine, newspaper, theatrical
production or movie, or television or radio programming or commercial or over
the internet.  In the event that the Executive is requested or required to make
disclosure of information subject to this Section 5.1.1 under any court order,
subpoena or other judicial process, the Executive may comply but will before
doing so promptly notify RCPC, take all reasonable steps requested by RCPC at
RCPC’s expense to defend against the compulsory disclosure and permit RCPC, at
its expense, to control with counsel of its choice any proceeding relating to
the compulsory disclosure.  The Executive acknowledges that all information the
disclosure of which is prohibited by this section is of a confidential and
proprietary character and of great value to the Company.


5.1.2            to deliver promptly to the Company on termination of the
Executive's employment with the Company, or at any time that RCPC may so
request, all memoranda, notes, records, reports, manuals, drawings, blueprints
and other documents (and all copies thereof) relating to the Company's business
and all property associated therewith, which the Executive may then possess or
have under the Executive's control, including, without limitation, computer
disks or data (including data retained on any computer), and any home office
equipment or computers purchased or provided by Revlon or other materials.
Notwithstanding the foregoing, Executive may retain “address books” of personal
and business contacts.


5.2            In consideration of RCPC’s covenant in Section 4.4, the Executive
agrees (i) in all respects fully to comply with the terms of the Company’s
Employee Agreement as to Confidentiality and Non-Competition (the
“Non-Competition Agreement”), whether or not the Executive is a signatory
thereof, with the same effect as if the same were set forth herein in full, and
(ii) in the event that the Executive shall terminate the Executive’s employment
otherwise than as provided in Section 4.4, the Executive shall, if the Company
so elects, comply with the restrictions set forth in paragraph 9(e) of the
Non-Competition Agreement through the date on which the Term would then
otherwise have expired pursuant to Section 2.1, subject only to the Company
continuing to make payments equal to the Executive’s Base Salary during such
period, notwithstanding the limitation otherwise applicable under paragraph 9(d)
thereof or any other provision of the Non-Competition Agreement.


13

--------------------------------------------------------------------------------

5.3            At no time during or after the Executive’s employment will the
Executive utter, issue or circulate publicly any false or disparaging
statements, remarks or rumors about the Company and/or any of its businesses, or
any of its officers, employees or directors.


5.4            If the Executive commits a breach of any of the provisions of
Sections 5.1 or 5.2 hereof, which breach remains uncured, RCPC shall have the
following rights and remedies:


5.4.1  the right and remedy to immediately terminate all further payments and
benefits provided for in this Agreement (including but not limited to any
payments that become payable under the Executive Severance Plan), except as may
otherwise be required by law in the case of qualified benefit plans;


5.4.2  the right and remedy to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach will cause irreparable injury to
the Company and that money damages and disgorgement of profits will not provide
an adequate remedy to the Company, and, if the Executive attempts or threatens
to commit a breach of any of the provisions of Sections 5.1 or 5.2, the right
and remedy to be granted a preliminary and permanent injunction in any court
having equity jurisdiction against the Executive committing the attempted or
threatened breach (it being agreed that each of the rights and remedies
enumerated above shall be independent of the others and shall be severally
enforceable, and that all of such rights and remedies shall be in addition to,
and not in lieu of, any other rights and remedies available to RCPC under law or
in equity); and


5.4.3  the right and remedy to require the Executive to account for and pay over
to the Company all compensation, profits, monies, accruals, increments or other
benefits (collectively "Benefits") derived or received by the Executive as the
result of any transactions constituting a breach of any of the provisions of
Sections 5.1 or 5.2 hereof, and the Executive hereby agrees to account for and
pay over such Benefits as directed by the Company.


5.5            If any of the covenants contained in Sections 5.1, 5.2 or 5.3, or
any part thereof, hereafter are construed to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.


5.6            If any of the covenants contained in Sections 5.1 or 5.2, or any
part thereof, are held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision so as to be enforceable to the maximum extent permitted by
applicable law and, in its reduced form, said provision shall then be
enforceable.


14

--------------------------------------------------------------------------------

5.7            The parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained in Sections 5.1, 5.2, 5.3 and 5.4 upon the
courts of any state or country within the geographical scope of such covenants. 
In the event that the courts of any one or more of such states or countries
shall hold such covenants wholly unenforceable by reason of the breadth of such
covenants or otherwise, it is the intention of the parties hereto that such
determination not bar or in any way affect RCPC’s right to the relief provided
above in the courts of any other states or countries within the geographical
scope of such covenants as to breaches of such covenants in such other
respective jurisdictions, the above covenants as they relate to each state or
country being for this purpose severable into diverse and independent covenants.


5.8            Any termination of the Term or the Executive’s employment shall
have no effect on the continuing operation of this Section 5 and this Section 5
shall survive any termination of the Term or the Executive’s employment.


6.                Inventions and Patents.


6.1            The Executive agrees that all processes, technologies and
inventions (collectively, "Inventions"), including new contributions,
improvements, ideas and discoveries, whether patentable or not, conceived,
developed, invented or made by the Executive during the Term shall belong to the
Company, provided that such Inventions grew out of the Executive's work with the
Company or any of its subsidiaries or affiliates, are related in any manner to
the business (commercial or experimental) of the Company or any of its
subsidiaries or affiliates or are conceived or made on the Company's time or
with the use of the Company's facilities or materials.  The Executive shall
further:  (a) promptly disclose such Inventions to the Company; (b) assign to
the Company, without additional compensation, all patent and other rights to
such Inventions for the United States and foreign countries; (c) sign all papers
necessary to carry out the foregoing; and (d) give testimony in support of the
Executive's inventorship.


6.2            If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by the Executive within two
years after the termination of the Executive's employment with the Company, it
is to be presumed that the Invention was conceived or made during the Term.


6.3            The Executive agrees that the Executive will not assert any
rights to any Invention as having been made or acquired by the Executive prior
to the date of this Agreement, except for Inventions, if any, disclosed to the
Company in writing prior to the date hereof.


7.                Intellectual Property.


Notwithstanding and without limitation of Section 6, the Company shall be the
sole owner of all the products and proceeds of the Executive's services
hereunder, including, but not limited to, all materials, ideas, concepts,
formats, suggestions, developments, arrangements, packages, programs and other
intellectual properties that the Executive may acquire, obtain, develop or
create in connection with or during the Term, free and clear of any claims by
the Executive (or anyone claiming under the Executive) of any kind or character
whatsoever (other than the Executive's right to receive payments hereunder). 
The Executive shall, at the request of RCPC, execute such assignments,
certificates or other instruments as RCPC may from time to time deem necessary
or desirable to evidence, establish, maintain, perfect, protect, enforce or
defend its right, title or interest in or to any such properties.


15

--------------------------------------------------------------------------------

8.                Revlon Code of Conduct and Business Ethics.


In consideration of RCPC's execution of this Agreement, the Executive agrees in
all respects to fully comply with the then current most recently published or
circulated terms of the Revlon Code of Conduct and Business Ethics, a current
copy of which is annexed as Schedule A, including, without limitation, the Code
of Ethics for Senior Financial Officers, included within such Code, whether or
not the Executive is a signatory thereof, with the same effect as if the same
were set forth herein in full.


9.                Indemnification.


Subject to the terms, conditions and limitations of its by-laws and applicable
Delaware law, Revlon Inc. and RCPC will to the fullest extent permissible under
such by-laws defend and indemnify the Executive against all costs, charges and
expenses incurred or sustained by the Executive in connection with any action,
suit or proceeding to which the Executive may be made a party, brought by any
shareholder of the Company directly or derivatively or by any third party by
reason of any act or omission of the Executive as an officer, director or
employee of the Company or of any subsidiary or affiliate of the Company.  The
Executive shall be covered by the Directors and Officers insurance coverage as
is maintained by Revlon, Inc. and RCPC for its directors and officers including,
to the extent provided under such Directors and Officers Insurance, coverage for
actions, suits or proceedings brought after the Executive ceases employment with
RCPC but relating to periods during the Executive’s employment with RCPC.


10.                Notices.


All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, emailed, sent by overnight courier, or mailed
first class, postage prepaid, by registered or certified mail (notices mailed
shall be deemed to have been given on the date mailed), provided that all
notices to the Company shall be sent to the Company’s then current worldwide
global headquarters address, the current address for which is set forth below,
and shall also be sent simultaneously by email, as follows (or to such other
address as either party shall designate by notice in writing to the other in
accordance herewith):


If to the Company, to:


Mark Pawlak, Senior Vice President, Human Resources,
Employment & Administration
One New York Plaza
New York, New York 10004
E-mail:  mark.pawlak@revlon.com


16

--------------------------------------------------------------------------------

If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company as of the date such notice is given.


11.                General.


11.1            This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York applicable to agreements
made between residents thereof and to be performed entirely in New York, without
regard to the state’s conflict of laws provisions, except as otherwise preempted
by the laws of the United States.  The parties consent and agree to the
exclusive jurisdiction and venue of the Federal and State courts sitting in the
County of New York for all purposes.  Each party to this Agreement hereby waives
the right to a jury trial in any lawsuit arising out of or relating to this
Agreement or Executive's employment by or termination of employment with the
Company.


11.2            The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.


11.3            This Agreement sets forth the entire agreement and understanding
of the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof including any offer letter or term sheets.  No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth.  This
Agreement amends and restates, supersedes and replaces any and all prior
employment agreements, offer letters, letter agreements and the like covering
the terms of your employment with or services to the Company, all of which are
considered void and of no further force or effect; provided, however, this
Agreement has no impact on and does not supercede, replace, amend, void, cancel
or terminate any benefit awards under the Company’s Incentive Compensation Plan,
Stock Plan or other similar compensation, benefit plans or policies, such as,
without limitation, LTIP and restricted stock awards and the respective award
agreements, except where expressly stated otherwise herein.


11.4            This Agreement shall be binding upon the parties hereto and
their successors and permitted assignees.  This Agreement, and the Executive's
rights and obligations hereunder, may not be assigned by the Executive, nor may
the Executive pledge, encumber or anticipate any payments or benefits due
hereunder, by operation of law or otherwise.  RCPC may assign its rights,
together with its obligations, hereunder (i) to any affiliate or (ii) to a third
party in connection with any sale, transfer or other disposition of all or
substantially all of any business to which the Executive's services are then
principally devoted, provided that no assignment shall relieve RCPC from its
obligations hereunder to the extent the same are not timely discharged by such
assignee.


11.5            This Agreement may be amended, modified, superseded, canceled,
renewed or extended, and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance.  The failure of either party at any
time or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same.  No waiver by either party
of the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.


17

--------------------------------------------------------------------------------

11.6            This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


12.                 Subsidiaries and Affiliates.  As used herein, the term
"subsidiary" shall mean any corporation or other business entity controlled
directly or indirectly by the corporation or other business entity in question,
and the term "affiliate" shall mean and include any corporation or other
business entity directly or indirectly controlling, controlled by or under
common control with the corporation or other business entity in question.


13.                Change of Control Payments and Benefits.


13.1.  Change of Control.


(a)  Extension of Term.  In the event of any Change of Control, as defined on
Schedule B, the Term of the Executive's Agreement shall be automatically
extended for 24 months following the effective date (the "COC Effective Date")
of any such Change of Control (the "Extended Term").


(b)  Benefit Continuation; Bonus and Salary Payment.  If during the Extended
Term, the Executive terminates the Term of his employment for "COC Good Reason"
(as defined below in sub-clause (b)(iii)) or if the Company terminates the Term
of the Executive's employment other than for "Cause" (as defined in Section 4.3
of the Agreement)—


(i)  to the extent available under applicable law, including, without
limitation, COBRA, and the Company's group benefit programs, the Company shall
provide, for a period of two years from such termination date (or such maximum
earlier date as is allowed under COBRA), all fringe benefits then provided to
the Executive, including, without limitation, qualified and non-qualified
defined benefit, defined contribution, insurance, medical, dental, disability,
automobile, financial planning, tax preparation and other benefit plans and
programs of the Company as from time to time in effect (or their successors) in
which the Executive participated on the COC Effective Date, provided that the
Executive will be permitted to continue such participation in the Company’s
medical, dental and vision programs under COBRA by continuing to pay premiums to
the Company at the contribution level in effect for active employees until the
earliest to occur of (a) the end of the above-referenced 2-year period following
termination; (b) the expiration of the maximum period for continuation coverage
permissible under applicable federal law for which the Executive would be
eligible; or (c) when the Executive becomes covered by medical, dental and/or
vision plans of another employer or becomes eligible for Medicare (or similar
governmentally-sponsored benefit).  To the extent that such benefits are not or
cease being available under applicable law or the Company's group benefit
programs, such benefits cease to be equivalent to, or better than, the benefits
under the plans and programs in effect on the COC Effective Date, or such
benefits would trigger a tax under Section 409A the Company shall immediately
pay to the Executive in a cash lump sum payment an amount equal to the value
(based on the then current cost to the Company) of such benefits (or the
remaining eligible portion thereof, as the case may be) and shall have no
further obligation to continue to provide the benefits under this Section;


18

--------------------------------------------------------------------------------

(ii)  the Company shall immediately pay to the Executive in a cash lump sum
payment two times the sum of (A) the greater of the Executive's Base Salary in
effect on (1) the COC Effective Date or (2) such termination date plus (B) the
average amount of the gross annual bonus amounts earned by the Executive over
the five calendar years preceding such termination (or if employed by the
Company for less than five calendar years, the actual number of calendar years
for which the Executive was eligible to receive a bonus payment). 
Notwithstanding the foregoing, if the Change of Control is not an event that is
recognized under Treasury regulation 1.409A-3(i)(5), the two times Base Salary
amount in (A) above shall not be paid in a lump sum but shall be paid in equal
installments at the same intervals that payments would be made under Section 4.4
hereof over the two-year period (but in all events for the full two-year period
and with no offsets).


(iii) "COC Good Reason" means, for purposes of this sub-clause (b) only (and not
for any other purpose or reason under this Agreement): (A) a material adverse
change in the Executive's job responsibilities; (B) any reduction in the
Executive's Base Salary; (C) any reduction in the Executive's annual bonus
opportunity; (D) any reduction in the Executive's aggregate value of benefits;
or (E) the Executive's being required by the Company to relocate beyond a
50-mile radius of the Executive's then current residence.


(iv) The Executive shall have no duty to mitigate by seeking other employment or
otherwise and no compensation earned by the Executive from other employment, a
consultancy or otherwise shall reduce any payments provided for under this
Section 13.1.


(c)  Equity Compensation; Long-Term Incentive Compensation  In the event of any
Change of Control (A) all then unvested restricted shares, if any, held by the
Executive shall immediately vest and be fully exercisable and all restrictions
shall lapse; (B) all unpaid long-term incentive compensation shall be treated in
accordance with the terms and provisions of the Incentive Compensation Plan (or
such successor plan as in effect), and any applicable long-term incentive
compensation program adopted thereunder in which the Executive participated.


(d)  Solely for clarification purposes, if Executive is receiving separation
payments and benefits under this Section 13, then Executive shall not also be
entitled to receive separation payments and benefits under Section 4.4.


(e)            Governing Provision.  In the event of any conflict between this
Section 13 and any other section or provision of this Agreement, the section
which provides the Executive with most favored treatment in the event of a
Change of Control shall govern and prevail.


(f)  Termination after the Extended Term.  In the event the Executive remains
employed after the Extended Term, the provisions of this Agreement, including
those as to termination of employment but other than this Section 13, shall
apply.


19

--------------------------------------------------------------------------------

13.2            Section 280G.


(a)  If the aggregate of all amounts and benefits due to the Executive under
this Agreement or any other plan, program, agreement or arrangement of the
Company or any of its Affiliates, which, if received by the Executive in full,
would constitute “parachute payments,” as such term is defined in and under
Section 280G of the Code (collectively, “Change of Control Benefits”), reduced
by all Federal, state and local taxes applicable thereto, including the excise
tax imposed pursuant to Section 4999 of the Code, is less than the amount the
Executive would receive, after all such applicable taxes, if the Executive
received aggregate Change of Control Benefits equal to an amount which is $1.00
less than three times the Executive's “base amount,” as defined in and
determined under Section 280G of the Code, then such Change of Control Benefits
shall be reduced or eliminated to the extent necessary so that the Change of
Control Benefits received by the Executive will not constitute parachute
payments.  If a reduction in the Change of Control Benefits is necessary,
reduction shall occur in the following order unless the Executive elects in
writing a different order, subject to the Company’s consent (which consent shall
not be unreasonably withheld): first, a reduction of cash payments not
attributable to equity awards which vest on an accelerated basis; second, the
cancellation of accelerated vesting of stock awards; third, the reduction of
employee benefits; and fourth, a reduction in any other “parachute payments.” If
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Executive's stock awards unless the Executive elects in writing a
different order for cancellation.


(b)  It is possible that after the determinations and selections made pursuant
to Section 13.2(a) above the Executive will receive Change of Control Benefits
that are, in the aggregate, either more or less than the amounts contemplated by
Section 13.2(a) above (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively).  If there is an Excess Payment, the Executive
shall promptly repay the Company an amount consistent with this Section 13.2. 
If there is an Underpayment, the Company shall pay the Executive an amount
consistent with this Section 13.2.


(c)  The determinations with respect to this Section 13.2 shall be made by an
independent auditor (the “Auditor”) compensated by the Company.  The Auditor
shall be the Company’s regular independent auditor, unless the Executive objects
to the use of that firm, in which event the Auditor shall be a
nationally-recognized United States public accounting firm chosen by the Company
and approved by the Executive (which approval shall not be unreasonably withheld
or delayed).


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




REVLON CONSUMER PRODUCTS CORPORATION




By:   /s/ Mark W. Pawlak
Name: Mark W. Pawlak
Title: Senior Vice President, Employment, Human Resources & Administration


 
/s/ Juan R. Figuereo
Juan R. Figuereo


20

--------------------------------------------------------------------------------

By signing below Revlon, Inc. hereby agrees to the provisions of Section 9.




REVLON, INC.




By:  /s/ Mark W. Pawlak
Name:  Mark W. Pawlak
Title:  Senior Vice President, Employment, Human Resources & Administration
 
21

--------------------------------------------------------------------------------

SCHEDULE A




REVLON CODE OF CONDUCT AND BUSINESS ETHICS


See attached.




22

--------------------------------------------------------------------------------

SCHEDULE B


A "Change of Control" shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:


(i)            any Person, other than one or more Permitted Holders, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this definition a Person will be
deemed to have "beneficial ownership" of all shares that any such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the total
voting power of the Voting Stock of the Company; provided that under such
circumstances the Permitted Holders do not have the right or ability by voting
power, contract or otherwise to elect or designate for election a majority of
the Board of Directors of the Company (for the purposes of this clause (i) and
clause (iii), such other Person will be deemed to beneficially own any Voting
Stock of a specified corporation held by a parent corporation, if such other
Person beneficially owns, directly or indirectly, more than 50% of the voting
power of the Voting Stock of such parent corporation and the Permitted Holders
do not have the right or ability by voting power, contract or otherwise to elect
or designate for election a majority of the Board of Directors of such parent
corporation);


(ii)            during any period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of 66-2/3% of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office;


(iii)            the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets to an entity in which any Person, other than one or more
Permitted Holders is or becomes the Beneficial Owner (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that for purposes of this definition a
Person will be deemed to have "beneficial ownership" of all shares that any
Person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of securities of
such entity representing 50% or more of the combined voting power of such
entity's Voting Stock, and the Permitted Holders "beneficially own" (as so
defined) directly or indirectly, in the aggregate a lesser percentage of the
total voting power of the Voting Stock of such entity than such other Person and
do not have the right or ability by voting power, contract or otherwise to elect
or designate for election a majority of the Board of Directors of such entity;
or


(iv)            a "Change of Control" shall have occurred under, and as defined
in, the indenture governing Revlon Consumer Products Corporation's 8 5/8% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation so long as such 8 5/8% Senior Subordinated Notes
Due 2008 or other Subordinated Obligations are outstanding.


23

--------------------------------------------------------------------------------

Notwithstanding the foregoing and for the sake of clarity a "Change of Control"
shall not be deemed to have occurred (a) by virtue of the consummation of any
transaction or series of integrated transactions immediately following which the
record holders of the common stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
combined voting power of the Voting Stock in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions or (b) upon the occurrence of a Material
Transaction if following a transaction MacAndrews & Forbes continues to own or
control an operating business formerly conducted by Revlon.


"Capital Stock" of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.


"Company" means Revlon, Inc. together with its subsidiaries, including, without
limitation, Revlon Consumer Products Corporation.


"8 5/8% Senior Subordinated Notes Due 2008" means Revlon Consumer Products
Corporation's 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefore.


"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.


"Permitted Holders" means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, "heirs")) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.


"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.


"Preferred Stock," as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.


"Subordinated Obligations" has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation's 9½% Senior Notes due 2011.
"Voting Stock" means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.
 
24